Citation Nr: 1526414	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as bronchitis and chronic obstructive pulmonary disease (COPD)), to include as secondary to service-connected vasomotor rhinitis with sinusitis.

2.  Entitlement to a rating in excess of 10 percent for vasomotor rhinitis with sinusitis.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1951 to March 1953.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  [The Veteran's record is now in the jurisdiction of the Chicago, Illinois RO.]  In November 2014 the case was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a respiratory disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to February 19, 2015, the Veteran's vasomotor rhinitis with sinusitis was manifested by fewer than six non-incapacitating episodes per year of sinusitis; incapacitating episodes of sinusitis requiring prolonged antibiotic treatment,  near constant sinusitis, greater than 50 percent obstruction of both nasal passages or complete obstruction on one side, or nasal polyps were not shown.

2.  From February 19, 2015, the Veteran's chronic vasomotor rhinitis with sinusitis has been manifested by nasal polyps; incapacitating episodes of sinusitis or 3 or more non -incapacitating episodes of sinusitis a year are not shown.


CONCLUSION OF LAW

1.  The Veteran's vasomotor rhinitis with sinusitis warrants staged ratings of 10 percent, but no higher, prior to February 19, 2015, and (an increased) 30 percent, but no higher, from that date. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6513, 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an increased rating for vasomotor rhinitis with sinusitis.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his increased rating claim prior to its initial adjudication.  A March 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for VA examinations in March 2010 and February 2015.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

A June 1964 rating decision granted an increase in the rating for the Veteran's service-connected vasomotor rhinitis with mild sinusitis under Diagnostic Code 6513 (for sinusitis).  As the disability encompasses both sinusitis and rhinitis, it may be rated as either rhinitis or sinusitis (or under each, if there are separate and distinct manifestations).

The Veteran's sinusitis has been rated under Code 6513 and the General Rating Formula for Sinusitis (General Formula), which sets forth the following criteria for rating chronic maxillary sinusitis.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis; or, near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Code 6513 and Note following.  

Under Code 6522 a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The maximum (30 percent) rating is warranted for allergic or vasomotor rhinitis with nasal polyps.  38 C.F.R. §  4.97.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

December 2009 private treatment records show the Veteran denied sinus pain or pressure, headaches, and purulent nasal discharge, but reported experiencing nasal congestion.  On examination, nasal discharge and rhinorrhea bilaterally with purulent discharge were noted.  

On March 2010 VA examination, the examiner noted that the Veteran used nasal medications such as Afrin, saline nasal sprays, Niacin, and loratadine.  The Veteran complained of postnasal drip since 1950 which would come and go.  On examination, his nose was patent without obstruction and minimal, if any, redness and no swelling of the mucosa, even though he had been using Afrin nasal spray.  Mild vasomotor rhinitis and sinusitis were diagnosed.  

On February 2015 VA examination, chronic sinusitis and allergic rhinitis were diagnosed.  The Veteran reported experiencing two sinus infections per year requiring antibiotics.  The examiner noted the Veteran's reports of episodes of sinusitis, pain of affected sinus, tenderness of affected sinus, and purulent discharge, and observed that the Veteran had 2 non-incapacitating episodes of sinusitis and no incapacitating episodes within the past 12 months.  The examiner also noted that there was not greater than 50 percent obstruction on either side due to the Veteran's rhinitis, but that there were nasal polyps. 

Prior to February 19, 2015 (the date of the February 2015 VA examination), there was no evidence that the Veteran's vasomotor rhinitis with sinusitis met (or approximated) any criteria for a rating in excess of 10 percent (i.e., under Diagnostic Codes 6513 and 6522).  The disability was not shown to have been manifested by 3 or more incapacitating episode of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge; and greater than 50-percent obstruction of a nasal passage on either side or nasal polyps were not shown.  

On February 19, 2015 VA examination nasal polyps were noted, warranting a 30 percent (maximum under Code 6522) rating from that date.  As that is the maximum rating for vasomotor rhinitis under Code 6522, the focus of the analysis turns to whether a separate rating may be warranted for the sinusitis component of the disability.  As sinusitis is rated based on symptoms/impairment (flare-ups requiring treatment/bedrest) distinct than those for rhinitis (polyps/obstruction) separate ratings would be warranted if criteria warranting at least the minimal compensable rating for sinusitis are met.  (See 38 C.F.R. § 3.14)  Here, however, symptoms warranting a 10 percent rating for sinusitis were not found on the February 2015 VA examination.  The Veteran did not have any incapacitating episodes of sinusitis in the prior year, and reported only one or two (and not the three required for a 10 percent rating) non-incapacitating episodes in the prior year.  Accordingly, a separate compensable rating for the sinusitis component from February 19, 2015 is not warranted.   

Consideration has also been given to whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) .

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe the disability level and symptomatology shown.  If the schedular rating criteria reasonably describe the level of severity of the disability and symptoms, the schedular criteria are not inadequate, and referral for extraschedular consideration is not required; the analysis stops there.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization is shown.  If an exceptional disability picture is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of the 30 percent assigned for the sinusitis and rhinitis disability, but the criteria for the higher ratings are not met.   Furthermore, the schedular criteria encompass all symptoms and related functional impairment of the disability shown (i.e. purulent discharge, pain of affected sinus, and nasal polyps) and therefore are not inadequate.  Hence, referral of this matter for consideration of an extraschedular rating is not warranted.

The Veteran has not alleged that his sinusitis/rhinitis renders him unemployable, and the matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
ORDER

An increased (to 30 percent) rating is granted for vasomotor rhinitis with sinusitis, effective February 19, 2015, subject to the regulations governing payment of monetary awards; ratings for such disability in excess of 10 percent prior to February 19, 2015 and/or in excess of 30 percent from that date are denied.


REMAND

A review of the record found that further evidentiary development is necessary before the claim of service connection for a respiratory disability, can be decided.  There has not been substantial compliance with previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, once VA undertakes to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The November 2014 Board remand instructed the AOJ to secure a medical opinion by a pulmonologist regarding whether the Veteran's respiratory disability was either related to the Veterans service or was caused or aggravated by his service-connected chronic vasomotor rhinitis with sinusitis.  The February 2015 VA examiner diagnosed emphysema and opined that it is less likely than not that the respiratory disorder was incurred in service as there were no breathing issues in service.  The examiner did not address whether the Veteran's respiratory disability was caused or aggravated by his service-connected rhinitis with sinusitis (as was requested) and (as noted by the June 2015 appellant's brief) is not a pulmonologist.  The opinion is inadequate for rating purposes, and a remand to secure an adequate opinion is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should again ask the Veteran to identify all private providers of evaluations or treatment he has received for his respiratory disability and to provide authorizations for VA to secure complete clinical records of such evaluations and treatment.  The AOJ should secure copies of complete records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received. 

2.  Thereafter, the AOJ should forward the Veteran's record to a pulmonologist for review and an addendum opinion whether the etiology of his respiratory disability, to include whether it was caused or aggravated by his service-connected vasomotor rhinitis with sinusitis.  If in the provider's opinion another examination of the Veteran is necessary, such should be arranged.

Based on review of the record (and re-examination of the veteran, if indicated) the consulting pulmonologist should provide an opinion that responds to the following:

a) Identify (by clinical diagnosis) each respiratory disability found or shown by the record.  The provider should note that the current record appears to show diagnoses of COPD, bronchitis, and emphysema.  

b) As to each respiratory disability entity diagnosed, opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service/event, injury, or disease therein, or was caused or aggravated (the opinion must encompass the concept of aggravation) by his service-connected vasomotor rhinitis with sinusitis. 
Please include rationale for all opinions, citing to supporting factual data. 

3.  The AOJ should then review the record and re-adjudicate the claim of service connection for a respiratory disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


